By act No. 338 of the General Assembly of 1925 a bridge district was created for the purpose of building a bridge across one of the principal rivers of the State in Independence County, and along the route was one of the State's principal highways. In order to ascertain and report to the bridge commissioners the resources that might be obtained to aid in building the bridge, a committee was appointed to secure the promise of aid from the State and from the county.
The county court of Independence County made and entered the following order:
"On this day was presented to the court the petition of I. J. Matheny, secretary of Independence County Bridge District, stating to the court that said bridge district *Page 141 
commissioners have met and organized and are preparing to circulate petitions to the landowners of said district with a view of ascertaining whether a majority favor the construction of said bridge. Petitioner further states that, should said bridge be constructed, the lands of the district would be bonded to pay for said construction. The petitioner further alleges that said bridge if constructed would be of material benefit to the whole county of Independence, and praying the court that a perpetual order be made paying out of the special road fund of the county yearly, five thousand dollars upon said bonds.
"And the court, being fully advised in the premises, is of the opinion that said bridge, if built, will be of material benefit to said county, and that said county should pay a part of the expense of said bridge, and further that said payment should be made from the special road fund of the county.
"It is therefore considered, ordered and adjudged by the court that said appropriation of five thousand dollars be and the same is hereby made perpetual to be paid yearly upon said bonds should same be issued."
By order of the bridge commissioners, a statement was printed and circulated to the taxpayers, informing them that the State of Arkansas had agreed to bear one-half of the expense of constructing the bridge, and that Independence County would donate from turnback money the sum of $5,000 per annum to aid in the payment of the bonds, and upon this statement the taxpayers signed the petition circulated in majority, both as to number and value, to tax themselves in order to build the bridge. Bonds were issued and sold and the bridge was constructed at an approximate cost of $600,000.
The record is silent as to the date when the bridge was completed and as to the number of bonds that had matured and the interest due thereon.
In August, 1932, the bridge district filed a claim in the usual form against the county for $5,000 on the "donation or appropriation of special road funds for Independence County by order of the county court made and entered of record June 1, 1925." The claim was disallowed *Page 142 
by the court in all order which also rescinded and set aside the order of the court made June 1, 1925. On appeal to the circuit court, the proceedings in the county court in 1925 were offered in evidence and also the testimony of the present county judge and clerk regarding the status of the turnback funds, the number of miles of county roads and the condition of the roads, from which it appeared that, if the $5,000 per annum were paid from the turnback fund, there would not be sufficient funds from that and other sources to maintain the county roads in a usable condition. The county judge testified from the facts within his own knowledge and the information he had received that he had concluded that it was not for the best interest of the county and the various road districts thereof that payment be made under the order of June 1, 1925.
On the pleadings, exhibits and evidence adduced, the case was submitted to the circuit court, which held that the order of the county court of June 1, 1925, constituted a binding contract upon the county, that it could not be abrogated by the present county judge, and adjudged that the claim should be allowed directing its judgment to be certified to the county clerk of Independence County, and that the order and judgment of the county court last made be set aside and held forever naught.
On appeal to this court, it is contended by the county: First, that the order or judgment of the county court made June 1, 1925, was not a final judgment in that it was indefinite and conditional; and, second, that the court had no authority to make the order because it was an attempted diversion of the turnback money from the uses authorized by the act of the General Assembly which granted said funds to the county.
(1) The argument is made that the order or contract is indefinite and uncertain because no definite number of payments was agreed upon or incorporated into the order. It is true that the order or contract does not specify the number of payments to be made, but it is clear that such annual payments are to continue during the life of the bonds and no longer. The final payment of the county is necessarily restricted to the final payment *Page 143 
of the bonds. It is not to be supposed, as suggested, that the bridge commissioners would unduly extend the payment of the bonds in order to continue indefinitely the county's contribution to the enterprise. It is common business knowledge that, in order to float a large bond issue, the payment thereof must be within a reasonable time.
(2) The order or contract, on its face, provides that the annual appropriation for a contribution to the enterprise shall be paid out of the special road fund, or what both appellant and appellee treat as the gasoline turnback fund, by the State to the county. It is argued that, at the time the order or contract was made, the gasoline turnback fund could not be used in building bridges. The special acts of the Legislature relating to the use to be made of the turnback fund provided that it may be used "for constructing and maintaining roads" — "for use on county roads" — and "for aid of county highway fund." See act No. 5, 21, Special Acts of 1923; act No. 147 of Acts 1925; acts Nos. 11 and 18 of Acts of 1927. The provisions quoted above from the special acts referred to are broad enough to include building and maintaining bridges, which are necessary integral parts of highways. The mere fact that building and maintaining bridges is specially mentioned in act No. 63 of the Acts of 1931, relative to the use of turnback fund, does not mean, as argued, that a different Legislature in passing the prior acts intended to prevent the use of the turnback fund in building and maintaining bridges. Had all the acts been enacted at the same session of the Legislature, there would be some force in appellant's argument that special reference made to the use of the fund for building and maintaining bridges in the last act and not in the prior acts evidenced all intention that such use thereof was not intended by the Legislature in the prior acts. Not so when the several acts were enacted at different times by different Legislatures. Under these circumstances, the intention of each act would and must depend largely on the breadth and scope of the language used.
Lastly, it is argued that the contract or order was void because contrary to public policy. The record does *Page 144 
not reflect that any injury resulted from the contract. The petition filed in the county court to obtain the donation to the enterprise alleged that the construction of the bridge would be of material benefit to the whole county of Independence, and the order and contract recited that the construction of the bridge would be of material benefit to the county.
The judgment is affirmed.
SMITH and BUTLER, JJ., dissent.